Citation Nr: 0837190	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right lung injury. 

2.  Entitlement to service connection for residuals of a 
right hand injury. 

3.  Entitlement to service connection for residuals of dental 
trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1962 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for residuals 
of a right hand injury and dental trauma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not currently have residuals of a right lung 
injury related to active duty.


CONCLUSION OF LAW

Residuals of a right lung injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated twice 
in conjunction with his claim.  Thus, the duties to notify 
and assist have been met.

Analysis

The veteran essentially asserts that he currently has 
residuals of a right lung injury from service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem in this case is that there is no current evidence 
of residuals of a right lung injury.  VA treatment records do 
no show a diagnosis of any such disability.  On VA 
examination in October 2004, the examiner noted that it was 
less likely than not that the veteran had any pulmonary 
disease.  VA afforded the veteran another examination in 
August 2006 for which extensive pulmonary testing was 
performed.  The examiner noted that the veteran more likely 
than not had a normal lung.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran contends that his service treatment records are 
incomplete.  However, as there is no current evidence of a 
lung disability or residuals of an injury to the lung, the 
veteran's service treatment records are not probative.  The 
existing service treatment records reflect treatment for a 
pneumothorax and emphysema related to a scuba diving 
incident.  The VA examiners were aware of these findings, but 
concluded that pulmonary testing was within normal limits, 
precluding a finding of any chronic residuals of the 
pulmonary incident in service.  See 38 C.F.R. § 3.303 (2007).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a right lung injury related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right lung injury is 
denied.


REMAND

It appears that VA has not satisfied its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
service connection claims for residuals of a right hand 
injury and dental trauma.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  During his June 2006 
hearing before a Decision Review Officer, the veteran 
testified that his service treatment records were incomplete.  
On remand, the RO should attempt to locate any outstanding 
service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all of the 
veteran's service treatment records are 
associated with the claims folder.  All 
efforts to obtain these records should be 
fully documented.  

2.	Then, the RO should readjudicate the 
claims.  If further action remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


